I agree with the conclusion reached by the majority that the part of the amendment to section 8, article 2 of the Workmen's Compensation Act, which attempts to create a right of recovery without fault against the employer therein defined, is not valid. However, I think it is not necessary at this time to directly pass upon its constitutionality. Instead of doing so, I think the provision should be held bad for the reason that it cannot be given effect without expunging other provisions of the Compensation Act in the same section which were definitely and expressly reenacted in the same act that contains the provision in question. The compensation law as amended and reenacted abolishes certain common law defenses in actions against the same class of employers against whom it provides the right to recover without fault. It is perfectly plain that the two provisions conflict and are irreconcilable and that the two combined are susceptible of but two possible constructions: either that the right of recovery without fault shall be given effect and that part of the statute abolishing certain common law defenses of the employer invalidated, or that the last named provision shall be given effect in the only possible manner that result may be arrived *Page 441 
at, which is that the common law right of action against the employer is preserved and therefore that the wording intended to create the right of recovery without fault is of no effect.
Of the two possible constructions, the one preserving the common law right of recovery involves no serious constitutional question. The construction which would give effect to a right of recovery without fault involves a serious constitutional question, in the present treatment of which the authorities are about evenly balanced.
When a statute is under consideration and there are two possible constructions, in order to arrive at the legislative intent, one of which involves a serious constitutional question and the other of which does not, the doubt is to be resolved in favor of the construction free from constitutional difficulty. For this reason I would not pass at the present time upon the constitutionality of section 8, as amended, but would hold that since the creation of the right of recovery without fault would involve a doubtful constitutional question that part of section 8 is not to be viewed as a valid enactment. If the Legislature desires to enact a clearly worded provision, the purpose of which is to create the right of recovery without fault and thus present the constitutional question and no other, that is quite a simple course to follow.
As to the title of the reenactment being insufficient to cover the subject matter of the amendment, I cannot follow the conclusion stated in the majority opinion. Of course, I agree that the subject matter, left alone, is not covered by the title of a compensation act since it relates to the legal status of employers who elect not to become subscribers. However, the original enactment of our compensation act with a fitting title abolished the common law defenses of employers who were non-subscribers, and this Court has passed upon that provision and approved it in innumerable instances. The title of an amendatory act relates to and is regarded as including the original act which it is its purpose to amend. To my mind, in order to remain consistent, the title of the recent act should not *Page 442 
be regarded as a reason supporting its partial invalidity on the basis adopted in the majority opinion. I do not believe that the re-codification of our existing statutes interferes with the rule that an amendatory title relates back to preexisting enactments.